DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The first paragraph of the specification should be updated to reflect that the US applications relied upon for priority have been issued as US Patents. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected as being indefinite as the claim recites a “detection method that detects a state of a structure” without reciting any steps to be followed such that one of ordinary skill in the art can understand the full scope of the claimed invention. The body of the claim merely recites “the detection method performs”. This is not a proper method step such that one of ordinary skill in the art can fully understand what steps are necessary to perform the recited method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crostack (EP 0059745 B1).
With regards to claim 14, Crostack discloses an information processing device that detects a state of a structure, the information processing device comprising a position orientator (page 4 of the translation, paragraph 2) configured to perform separately a first determination that determines a generation source position of elastic waves based on detection results of a first sensor group including a plurality of first acoustic emission (AE) sensors (each measuring head is a “sensor group” which includes a plurality of acoustic emission sensors, page 4 paragraph 2) and a second determination that determines the generation source position of elastic waves based on detection results of a second sensor group including a plurality of second AE sensors (each measuring head is a “sensor group” which includes a plurality of acoustic emission sensors, page 4 paragraph 2).
Crostack discloses the claimed invention with the exception of the structure consisting of a first member that supports a traveling surface along which a vehicle travels from downward; a second member provided on an opposite side of the traveling surface with respect to the first member; and a welded portion that is provided along an end of the second member facing the first member and fixes the first member and the second member and each first AE sensor being disposed so as to be separated from each other in a direction in which the welded portion extends and configured to detect an elastic wave transmitted to the second member, each first AE sensor being attached to the second member, each second AE sensor being configured to detect an elastic wave transmitted to the first member, each second AE sensor being attached to the first member.
As the structure being monitored is NOT part of the claimed invention (i.e. it’s not part of the claim but merely the recitation of where the signals processed are coming from), it is considered to be intended use. Therefore, the structural recitation found within the claim is not given any patentable weight.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the information processing device of Crostack on the claimed structure with the claimed positioning of the AE sensors as the system of Crostack will operate for any structure with minimal changes and is fully capable of performing the functions recited. 
With regards to claim 15, Crostack discloses a detection method (page 4 of the translation, paragraph 2) that detects a state of a structure, the detection method performs separately a first determination that determines a generation source position of elastic waves based on detection results of a first sensor group including a plurality of first acoustic emission (AE) sensors (each measuring head is a “sensor group” which includes a plurality of acoustic emission sensors, page 4 paragraph 2)  and a second determination that determines the generation source position of elastic waves based on detection results of a second sensor group including a plurality of second AE sensors (each measuring head is a “sensor group” which includes a plurality of acoustic emission sensors, page 4 paragraph 2). 
Crostack discloses the claimed invention with the exception of the structure consisting of a first member that supports a traveling surface along which a vehicle travels from downward; a second member provided on an opposite side of the traveling surface with respect to the first member; and a welded portion that is provided along an end of the second member facing the first member and fixes the first member and the second member, each first AE sensor being disposed so as to be separated from each other in a direction in which the welded portion extends and configured to detect an elastic wave transmitted to the second member, each first AE sensor being attached to the second member, each second AE sensor being configured to detect an elastic wave transmitted to the first member, each second AE sensor being attached to the first member.
As the structure being monitored is NOT part of the claimed invention (i.e. it’s not part of the claim but merely the recitation of where the signals processed are coming from), it is considered to be intended use. Therefore, the structural recitation found within the claim is not given any patentable weight.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the information processing device of Crostack to perform the recited determination of a generation source on the claimed structure with the claimed positioning of the AE sensors as the system of Crostack will operate for any structure with minimal changes and is fully capable of performing the functions recited. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,365,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the position orientator of the present claim is the equivalent of the claimed outputter of claim 4 as the position orientator uses the signals from each group of sensors and outputs the location of the source of the acoustic emissions detected.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855